      Case 1:19-cv-00375-RDM Document 24-1 Filed 05/03/19 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL J. GRESS and BRANDY L.            )
GRESS, on behalf of themselves and all    )
others similarly situated,                )
                                          )
            Plaintiffs,                   )     Case No. 1:19-cv-00375-JEJ
                                          )     (Hon. John E. Jones III)
      v.                                  )
                                          )
FREEDOM MORTGAGE                          )
CORPORATION,                              )
                                          )
            Defendant.                    )
                                          )

                           [PROPOSED] ORDER

      Before the Court is Plaintiffs’ Motion For An Extension Of Time, Nunc Pro

Tunc, To File Papers In Opposition To Defendant’s Motion To Dismiss. For good

cause shown, the Motion is GRANTED and Plaintiffs’ papers in opposition to

Defendant’s motion to dismiss shall be due on MAY 10, 2019.

      IT IS SO ORDERED.




                                    Hon. John E. Jones III, U.S.D.J.
